Case 8:19-cv-01549-EAK-TGW Document 1 Filed 06/26/19 Page 1 of 10 PageID 1



                           UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

GLENN RILEY,                        )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )                  Case No.:
                                    )
G4S SECURE SOLUTIONS USA, INC., )
                                    )
      Defendant.                    )
____________________________________/

             PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

       COMES NOW Plaintiff GLENN RILEY (hereinafter “Plaintiff” or ‘Riley”), and files his

complaint against Defendant G4S SECURE SOLUTIONS USA, INC. (hereinafter “Defendant”

or “G4S”) and in support states the following:

                                   NATURE OF THE CLAIMS

       1.      This is an action for monetary damages, pursuant to Title VII of the Civil Rights

Act of 1964 as amended, 42 U.S.C. §§ 2000e, et seq. (hereinafter “Title VII”) and the Florida Civil

Rights Act of 1992, Fla. Stat. §§760.10, et seq. (hereinafter “FCRA”) to redress Defendant’s

unlawful employment practices against Plaintiff, including Defendant’s unlawful discrimination

and retaliation against Plaintiff because of his religion leading to his constructive termination.

                               JURISDICTION AND VENUE

       2.      This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331 and

1343, as this action involves federal questions regarding deprivation of Plaintiff’s civil rights under

Title VII.

       3.      This Court has supplemental jurisdiction over Plaintiff’s related claims arising

under state law and the FCRA pursuant to 28 U.S.C. § 1367(a).

                                                  1
Case 8:19-cv-01549-EAK-TGW Document 1 Filed 06/26/19 Page 2 of 10 PageID 2



          4.    Venue is proper in this district pursuant to 28 U.S.C. §1391(b) because a substantial

part of the events or omissions giving rise to this action, including the unlawful employment

practices alleged herein occurred in this district.

                                           THE PARTIES

          5.    Plaintiff, Riley, is a citizen of the United States and was at all times material, a

citizen of the State of Florida residing in Pinellas County, Florida.

          6.    Defendant, G4S, is a Florida For Profit Corporation with its principal place of

business in Jupiter, Florida.

          7.    Plaintiff worked for Defendant at the Pinellas County Jail, located at 14400 49th

North Street, Clearwater, Florida 33762.

          8.    Defendant is a covered employer under Title VII and the FCRA.

                                PROCEDURAL REQUIREMENTS

          9.    Plaintiff has complied with all statutory prerequisites to filing this action.

          10.   On or about October 25, 2018, Plaintiff dual-filed a claim with the Florida

Commission on Human Relations (“FCHR”) and the Equal Employment Opportunity Commission

(EEOC”), satisfying the requirements of 42 U.S.C. § 2000e5(b) and (e), based on religion and

retaliation.

          11.   Plaintiff’s EEOC charge was filed within three hundred days after the unlawful

employment practices occurred.

          12.   On April 4, 2019, the EEOC issued a Notice of Rights.

          13.   This complaint was filed within ninety days of the EEOC’s issuance of a Notice of

Rights.




                                                      2
Case 8:19-cv-01549-EAK-TGW Document 1 Filed 06/26/19 Page 3 of 10 PageID 3




                                  FACTUAL ALLEGATIONS

       14.     Plaintiff identifies his religion as Hebrew. A pillar of Plaintiff’s sincerely held

religious beliefs and practices includes observing the Sabbath. The Sabbath occurs weekly on

Friday and Saturday and according to Plaintiff’s sincerely held religious beliefs and practices, the

Sabbath is a time of rest, worship, and prayer.

       15.     Defendant was aware of Plaintiff’s sincerely held religious beliefs because for some

time, Defendant accommodated Plaintiff’s sincerely held religious beliefs and practices without

enduring any undue hardship. Defendant did so by scheduling Plaintiff to work Monday, Tuesday,

Wednesday, and Sunday, with Thursday, Friday and Saturday off.        Defendant was further aware

of Plaintiff’s sincerely held religious beliefs and practices because Plaintiff did not attend

Defendant’s holiday celebrations including its Christmas parties.

       16.     However, when Tamara Rider, who upon information and belief is non-Hebrew,

became Plaintiff’s supervisor, Defendant abruptly stopped accommodating Plaintiff’s sincerely

held religious beliefs and practices.

       17.     Ms. Rider informed Plaintiff via text message that Defendant would no longer

accommodate his sincerely held religious beliefs and practices. Instead, Ms. Rider informed

Plaintiff his previously scheduled days off (Friday, and Saturday) would be given to Kim Klein,

Assistant Supervisor who upon information and belief is Christian.

       18.     Defendant’s abilty to provide Ms. Klein Friday, and Saturday demonstrates that

providing the same to Plaintiff would not cause any undue hardship. However, due to its

discriminatory animus towards Plaintiff’s religion Defendant stripped Plaintiff of the ability to

have Friday and Saturday off.



                                                  3
Case 8:19-cv-01549-EAK-TGW Document 1 Filed 06/26/19 Page 4 of 10 PageID 4



        19.     Plaintiff immediately raised his concerns regarding the religious discrimination to

Keith Johnson, Site Supervisor, who upon information and belief is Christian. Despite Mr.

Johnson’s reassurances the situation would be remedied, Plaintiff continued to face discrimination

due to his religion.

        20.     Defendant then presented Plaintiff with the option to remain in his current position

of Assistant Supervisor which did not accommodate his sincerely held religious beliefs and

practices or he could take a demotion and pay cut to the position of Hospital Transport Officer

wherein the Hospital Transport Officer position would permit Plaintiff to have Friday and Saturday

off.

        21.     Relying on Defendant’s assurances that if Plaintiff accepted the demotion to

Hospital Transport Officer Defendant would accommodate his sincerely held religious beliefs and

practices, Plaintiff chose the demotion as he saw it as the only viable solution.

        22.     However, due to its discriminatory animus towards Plaintiff’s religion when

Plaintiff arrived for his first shift as a Hospital Transport Officer he was informed he would not

have Fridays and Saturdays off, but rather Saturdays, Sundays, and Mondays - in contrast to what

Ms. Rider previously relayed to Plaintiff about the Hospital Transport Officer position.

        23.     Shocked, Plaintiff reached out to Mr. Johnson to report the religious discrimination.

Once again Mr. Johnson assured Plaintiff he would take remedial action – which he did not.

Plaintiff also escalated his concerns regarding the religious discrimination to Drew Brown,

Personnel Manager and Alex Silva, Area Supervisor.

        24.     When discussing the Hospital Transport Office schedule with Ms. Rider, in an

effort to retaliate against Plaintiff for reporting his concerns to Mr. Johnson and due to Plaintiff’s




                                                  4
Case 8:19-cv-01549-EAK-TGW Document 1 Filed 06/26/19 Page 5 of 10 PageID 5



sincerely held religious beliefs and practices, she now informed Plaintiff the only schedule

available to Plaintiff included Saturday, Sunday, and Monday off – not Friday.

       25.     As further retaliation for raising his concerns, Defendant accused Plaintiff of

“jumping the chain of command,” by reaching out to Mr. Johnson, which he did not. Ms. Rider

also commented to Plaintiff that she personally held the power to grant or deny Plaintiff’s requests

as they relate to his religious accommodations. Ms. Rider further made discriminatory comments

such as “seniority trumps religious accommodation.”

       26.     In an effort to preserve his job while accommodating his sincerely held religious

beliefs and practices, Plaintiff requested to move to a part-time Transport position working three

(3), twelve (12) hour days so as to not have to work on Friday and Saturday in observance of the

Sabbath.

       27.     While Defendant accommodated Plaintiff’s part-time schedule for a brief period, it

soon notified Plaintiff that part-time employees had to commit to full-time schedules. Plaintiff was

then forced to work a full-time schedule, including working on the Sabbath for the next four (4) to

five (5) weeks due to Defendant’s demand. Plaintiff then transitioned back to the Assistant

Supervisor position for approximately one month.

       28.     Soon after, Eddie Wilcox, who upon information and belief is non-Hebrew, was

promoted to the Project Manager position. Mr. Wilcox informed Plaintiff he needed to sign a

“conditional offer letter” for the Assistant Supervisor position. To further discriminate against

Plaintiff’s sincerely held religious beliefs and practices, Mr. Wilcox told Plaintiff he was not

guaranteed any specific days off.

       29.     In the interim, Plaintiff again escalated his concerns regarding the religious

discrimination to Mr. Brown. Defendant notified Plaintiff it “was fine” for Plaintiff to add an



                                                 5
Case 8:19-cv-01549-EAK-TGW Document 1 Filed 06/26/19 Page 6 of 10 PageID 6



addendum to the conditional offer letter stating his request for reasonable religious

accommodations.

        30.     Plaintiff did so and returned the conditional offer letter, including his request for

reasonable religious accommodations to Mr. Wilcox. Due to Plaintiff’s religious beliefs, Mr.

Wilcox refused to accept Plaintiff’s signed conditional offer letter reflecting his request for

reasonable religious accommodation. Mr. Wilcox instructed Plaintiff to return a signed conditional

offer letter without any addendums for Plaintiff’s reasonable religious accommodations.

        31.     Plaintiff complied. However, due to Plaintiff’s sincerely held religious beliefs and

practices and in retaliation for requesting reasonable religious accommodations Mr. Wilcox stated

Plaintiff waited “too long” to return the conditional offer letter and as a result Plaintiff would again

be demoted to a Transport position. Plaintiff’s demotion back to the Transport position did not

accommodate Plaintiff’s sincerely held religious beliefs and practices and Plaintiff was forced to

work Fridays.

        32.     Ultimately, Defendant’s discriminatory actions, failure to remedy the severe and

pervasive religious discrimination, and retaliation due to Plaintiff’s sincerely held religious beliefs

and practices left Plaintiff with no option other than to resign his position.

        33.     Plaintiff has been harmed by Defendant’s illegal conduct.


                Count I: Religious Based Discrimination in Violation of Title VII

        34.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-33 above.

        35.     At all times relevant to this action, Plaintiff was in a protected category under Title

VII because of his religion, Hebrew.




                                                   6
Case 8:19-cv-01549-EAK-TGW Document 1 Filed 06/26/19 Page 7 of 10 PageID 7



        36.     Defendant is prohibited under Title VII from discriminating against Plaintiff

because of his religion with regard to discharge, employee compensation, and other terms,

conditions, and privileges of employment.

        37.     Defendant violated Title VII by constructively discharging and discriminating

against Plaintiff based on his religion.

        38.     Defendant intentionally discriminated against Plaintiff on the basis of his religion.

        39.     As a direct and proximate result of Defendant’s unlawful and discriminatory

conduct in violation of Title VII, Plaintiff has suffered and continues to suffer, lost wages, lost

benefits, as well as severe mental anguish and emotional distress, including but not limited to

depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-

confidence, and emotional pain and suffering, for which he is entitled to an award of monetary

damages and other relief.

        40.     Defendant’s unlawful conduct in violation of Title VII was outrageous and

malicious, was intended to injure Plaintiff, and was done with conscious disregard of Plaintiff’s

civil rights, entitling him to an award of exemplary and/or punitive damages.


                          Count II: Retaliation in Violation of Title VII

        41.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-33 above.

        42.     Plaintiff engaged in protected activity under Title VII on more than one occasion

while employed by Defendant.

        43.     Defendant engaged in intentional retaliation against Plaintiff for his participation

in protected activity.

        44.     Defendant’s conduct violated Title VII.

                                                   7
Case 8:19-cv-01549-EAK-TGW Document 1 Filed 06/26/19 Page 8 of 10 PageID 8



       45.     Defendant’s discriminatory conduct, in violation of Title VII, has caused Plaintiff

to suffer a loss of pay, benefits, and prestige for which he is entitled to damages.

       46.     Defendant’s actions have caused Plaintiff to suffer mental and emotional distress,

entitling him to compensatory damages.

       47.     Defendant has engaged in discriminatory practices with malice and reckless

indifference to Plaintiff’s federally protected rights, thereby entitling him to punitive damages.



             Count III: Religious Based Discrimination in Violation of the FCRA

       48.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-33 above.

       49.     At all times relevant to this action, Plaintiff was in a protected category under the

FCRA because of his religion, Hebrew.

       50.     Defendant is prohibited under the FCRA from discriminating against Plaintiff

because of his religion with regard to discharge, employee compensation, and other terms,

conditions, and privileges of employment.

       51.     Defendant violated the FCRA by constructively discharging and discriminating

against Plaintiff based on his religion.

       52.     Defendant intentionally discriminated against Plaintiff on the basis of his religion.

       53.     As a direct and proximate result of Defendant’s unlawful and discriminatory

conduct in violation of the FCRA, Plaintiff has suffered and continues to suffer, lost wages, lost

benefits, as well as severe mental anguish and emotional distress, including but not limited to

depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-




                                                  8
Case 8:19-cv-01549-EAK-TGW Document 1 Filed 06/26/19 Page 9 of 10 PageID 9



confidence, and emotional pain and suffering, for which he is entitled to an award of monetary

damages and other relief.

        54.     Defendant’s unlawful conduct in violation of the FCRA was outrageous and

malicious, was intended to injure Plaintiff, and was done with conscious disregard of Plaintiff’s

civil rights, entitling him to an award of exemplary and/or punitive damages.


                         Count IV: Retaliation in Violation of the FCRA

        55.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-33 above.

        56.     Plaintiff engaged in protected activity under the FCRA on more than one occasion

while when he raised his concerns to Defendant.

        57.     Defendant engaged in intentional retaliation against Plaintiff for his participation

in protected activity.

        58.     Defendant’s conduct violated the FCRA.

        59.     Defendant’s discriminatory conduct, in violation of the FCRA, has caused Plaintiff

to suffer a loss of pay, benefits, and prestige for which he is entitled to damages.

        60.     Defendant’s actions have caused Plaintiff to suffer mental and emotional distress,

entitling him to compensatory damages.

        61.     Defendant has engaged in discriminatory practices with malice and reckless

indifference to Plaintiff’s federally protected rights, thereby entitling him to punitive damages.


                                Count V: Constructive Discharge

        62.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-33 above.



                                                   9
Case 8:19-cv-01549-EAK-TGW Document 1 Filed 06/26/19 Page 10 of 10 PageID 10



       63.     Defendant deliberately created intolerable working conditions as it failed to provide

a work environment free from discrimination, harassment, and hostility.

       64.     Defendant’s actions were done with the intent to drive Plaintiff to resign as

Defendant was repeatedly on notice of Plaintiff’s complaints and failed to take remedial action.

       65.     Defendant’s deliberate actions forced Plaintiff to resign his position.



                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, requests this Honorable Court:

       a) Enter judgment requiring Defendant to pay back wages and back benefits found to be

due and owing at the time of trial, front-pay, compensatory damages, including emotional distress

damages, in an amount to be proved at trial, punitive damages, and prejudgment interest thereon;

       b) Grant Plaintiff her costs and an award of reasonable attorneys’ fees (including expert

fees); and

       c) Award any other and further relief as this Court deems just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all triable issues herein.

                                                       Respectfully Submitted:

                                                       /s/ Abby D. Salzer
                                                       Abby D. Salzer
                                                       Florida Bar No.: 591475
                                                       Spielberger Law Group
                                                       4890 W. Kennedy Blvd., Suite 950
                                                       Tampa, Florida 33609
                                                       T: (800) 965-1570 ext. 104
                                                       F: (866) 580-7499
                                                       Abby.Salzer@spielbergerlawgroup.com

                                                       Counsel for Plaintiff



                                                  10
